Citation Nr: 0821328	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO. 05-15 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1982. He had service in the Republic of Vietnam 
from November 1966 to November 1967.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from an RO&IC rating decision, dated in 
December 2003.


FINDING OF FACT

Granting the benefit of the doubt to the veteran, 
diagnosed PTSD is the result of active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection 
for PTSD are approximated. 38 U.S.C.A. §§ 1110, 1131, 
1154(b), 5103, 5103A, 5107(b) (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 
or other law should be undertaken.  However, given the 
results favorable to the veteran, further development 
under the VCAA or other law would not result in a more 
favorable result for the veteran, or be of assistance to 
this inquiry. The RO will assign an effective date and 
the appropriate disability rating upon receipt of this 
decision. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  


Analysis

The veteran contends that he has psychiatric disability, 
primarily as a result of his experiences in the Republic 
of Vietnam. He argues that as a combat engineer, he 
participated in combat and that he experienced several 
stressful events. He states that he reexperiences those 
events and that he avoids stimuli which remind him of 
those events. In this regard, he notes that due to his 
experiences in Vietnam he has received psychiatric 
treatment and that he has a diagnosis of PTSD. Therefore, 
he maintains that service connection for PTSD is 
warranted.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, 
the Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. 
Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. 
App. 413 (1993) (Under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the 
claimant shall prevail upon the issue).

In particular, after reviewing the record, the Board 
finds that the veteran has an established diagnosis of 
PTSD and evidence of a minesweeping operation as an 
identifiable stressor. Since an August 2003 VA health 
care provider referred to a link between the veteran's 
stressor and the development of PTSD, service connection 
is warranted. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the 
criteria set forth in the Diagnostic and Statistical 
Manual of the American Psychiatric Association, 4th 
edition (DSM-IV); a link, established by medical 
evidence, between the current symptoms and an inservice 
stressor; and credible supporting evidence that the 
claimed inservice stressor actually occurred. 38 C.F.R. 
§ 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the conditions or hardships 
of the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the inservice 
stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
See Cohen v. Brown, 10 Vet. App. 128 (1997). Where a 
current diagnosis of PTSD exists, the sufficiency of the 
claimed in-service stressor is presumed. Id. at 144. 
Nevertheless, credible evidence that the claimed in-
service stressor actually occurred is required. 38 C.F.R. 
§ 3.304(f).

Verification of the associated stressor does not require 
corroboration of every detail, including the veteran's 
actual personal participation. Rather, the evidence may 
imply his personal exposure. Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997); see also Pentecost v. Principi, 16 
Vet. App. 124 (2002). For a stressor to be sufficient for 
PTSD, the stressor must meet two requirements: 

(1) A person must have been "exposed 
to a traumatic event" in which "the 
person experienced, witnessed, or was 
confronted with an event or events 
that involved actual or a threatened 
death or serious injury, or a threat 
to the physical integrity of self or 
others" and (2) "the person's 
response [must have] involved intense 
fear, helplessness, or horror."

Cohen, 10 Vet. App. at 141. (quoting DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994)). Pentecost, 16 Vet. App. at 127.

In this case, the evidence shows that the veteran was 
diagnosed with PTSD following a August 2003 Psychological 
Assessment and Evaluation for possible participation in a 
PTSD program at a VA Medical Center (MC). The examiner 
reported that in Vietnam, the veteran had been a combat 
engineer and that his duties had included clearing and 
repairing roads, mine sweeping, detonation of booby 
traps, and bridge construction. The veteran stated that 
such duties had placed him in danger of being killed or 
wounded, and he reported that he had fired his weapon in 
combat situations. He also recounted various combat 
situations, including one in which a member of his unit 
had been so badly burned that his skin had peeled off.

The veteran's separation report, DD 214, confirms that 
his military occupational specialties included combat 
engineer. It also shows that during his service in the 
Republic of Vietnam, he served, at least part of the 
time, with Company B, 19th Combat Engineer Battalion. 
Although he did not receive any citations which indicated 
his participation in combat, unit histories from the 19th 
Combat Engineer Battalion Association show that for the 
period from November 1966 to October 1967, there was 
heavy enemy activity and his unit engaged in combat. 

In August 1967, the veteran received non-judicial 
punishment for allowing a member of his unit to drink 
beer during a minesweeping operation. While the evidence 
does not show that such incident involved combat, it does 
show that such operation was carried out in the presence 
of the enemy. Such notation implies that the veteran was 
exposed to combat. Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997); see also, Pentecost v. Principi, 16 Vet. App. 124 
(2002). It creates a substantial doubt and one within the 
range of probability as distinguished from pure 
speculation or remote possibility. 

Thus, the Board finds that the weight of the evidence is 
in approximate balance as to whether the veteran 
participated in combat and whether the claimed stressor 
actually occurred. Under such circumstances all 
reasonable doubt is resolved in favor of the veteran. 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102. Alemany, supra. 

Since the veteran has an established diagnosis of PTSD, 
confirmed evidence of a stressor, and a link, established 
by medical evidence, between the current symptoms and the 
inservice stressor, he meets the criteria for service 
connection. Therefore, as to the fact of service 
connection for PTSD, the appeal is granted. 


ORDER

Service connection for PTSD is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


